Exhibit 10-AAmm

FIRST AMENDMENT TO THE

AMENDED AND RESTATED

2000 EQUITY INCENTIVE PLAN

OF TECH DATA CORPORATION

WHEREAS, Tech Data Corporation (the “Company”) maintains the Amended and
Restated 2000 Equity Incentive Plan of Tech Data Corporation (the “Plan”), as
amended and restated through March 29, 2006, for the purpose of attracting,
retaining and rewarding highly qualified officers, other employees and outside
directors, to motivate officers, outside directors and other selected employees
to achieve business objectives established to promote the long-term growth,
profitability and success of the Company and to encourage ownership of the
Common Stock of the Company by participating officers, outside directors and
other selected employees allowing such employees to participate in the long-term
growth of the Company;

WHEREAS, the Board of Directors of the Company (the “Board”), through its
Compensation Committee, is responsible for the administration of the Plan;

WHEREAS, it is desired that the Plan be amended to increase the number of shares
available for issuance under Section 4(a) of the Plan by 3,000,000 shares: from
6,500,000 shares to 9,500,000 shares to provide incentives to eligible
employees, outside directors, and officers of the Company;

WHEREAS, the Board has determined that as a result of the increase of the number
of shares available under the Plan, it is necessary to adjust the limits set
forth in the Plan for the different types of awards such that: (i) Section 7(c)
be adjusted so the maximum number of shares of Common Stock which may be issued
as Restricted Stock or Restricted Stock Units under the Plan shall be 800,000
shares; and (ii) Section 8(b) be adjusted so the maximum number of shares of
Common Stock which may be issued pursuant to Performance Grants shall be 800,000
shares;

WHEREAS, the Board requested and obtained the approval of the shareholders at
the June 6, 2006, Annual Meeting of Shareholders to increase the maximum number
of shares of Common Stock which may be issued pursuant to the Plan before
modifying the Plan; and

WHEREAS, the Board requested and obtained the approval of the shareholders at
the June 6, 2006 Annual Meeting of Shareholders to increase any limitation set
forth in the Plan on the number of shares of Common Stock which may be issued,
or the aggregate value of Awards which may be made, in respect of any type of
grant to all Participants during the term of the Plan or to any Participant
during any specified period.

NOW, THEREFORE, BE IT RESOLVED, in accordance with the foregoing, the Plan is
amended as follows:

1. Section 4(a) of the Plan shall be amended to read as follows:

(a) MAXIMUM NUMBER OF SHARES AVAILABLE FOR ISSUANCE UNDER THE PLAN. The maximum
aggregate number of shares of Common Stock which may be issued pursuant to the
Plan, subject to adjustment as provided in Section 4(b) of the Plan, shall be
nine million five hundred thousand shares (9,500,000), plus (i) any shares of
Common Stock issued under the Plan that are forfeited back to the Company or are
canceled, and (ii) any shares of Common Stock that are tendered, whether by
physical delivery or by attestation, to the Company by a Participant as full or
partial payment of the exercise price of any Stock Option granted pursuant to
the Plan, in connection with the payment or settlement of any other grant or
Award made pursuant to the Plan, or in payment of any applicable withholding for
federal, state, city, local or foreign income, payroll or other taxes incurred
in connection with the exercise of any Stock Option granted under the Plan or
the receipt or settlement of any other grant or Award under the Plan. The shares
of Common Stock which may be issued under the Plan may be authorized and
unissued shares or issued shares which have been reacquired by the Company. No
fractional share of the Common Stock shall be issued under the Plan. Awards of
fractional shares of the Common Stock, if any, shall be settled in cash.



--------------------------------------------------------------------------------

2. Section 7(c) of the Plan shall be amended to read as follows:

(c) ELIGIBILITY AND LIMITATIONS. Any officer of the Company and any other key
Employee of the Company or a Subsidiary selected by the Committee may receive a
Restricted Stock Grant or a Restricted Stock Unit Grant. The Committee, in its
sole discretion, shall determine whether a Restricted Stock Grant and/or
Restricted Stock Unit Grant shall be made, the Employee to receive such grant,
and the conditions and restrictions imposed on such grant. The maximum number of
shares of Common Stock which may be issued as Restricted Stock or Restricted
Stock Units under the Plan shall be eight hundred thousand shares (800,000). The
maximum number of shares of Common Stock which may be issued to any Employee as
Restricted Stock and/or Restricted Stock Units combined during any fiscal year
shall not exceed fifty thousand shares (50,000). The maximum amount any Employee
may receive as a Restricted Stock Grant and/or Restricted Stock Unit Grant in
any fiscal year shall not exceed two and one-half million dollars ($2,500,000),
determined using the Fair Market Value of the shares of Common Stock underlying
such Restricted Stock Grant and/or Restricted Stock Unit Grant as at the date of
the grant thereof.

3. Section 8(b) of the Plan shall be amended to read as follows:

(b) LIMITATIONS ON GRANTS AND AWARDS. The maximum number of shares of Common
Stock which may be issued pursuant to Performance Grants shall be eight hundred
thousand shares (800,000). The maximum number of shares which may be the subject
of Performance Grants made to any Participant in respect of any Performance
Period or during any fiscal year shall be fifty-thousand shares (50,000). The
maximum amount any Participant may receive during any fiscal year as Performance
Awards pursuant to Performance Grants shall not exceed two and one-half million
dollars ($2,500,000), determined using the Fair Market Value of such Performance
Awards as of the last day of the applicable Performance Period or Periods or as
of date or dates of the payment thereof, whichever is higher.

IN WITNESS WHEREOF, the Board has adopted the First Amendment to the Plan, which
Amendment is effective by the act of approval by shareholders on June 6, 2006,
at the Annual Meeting of Shareholders of the Company.